Title: John Adams to Abigail Adams, 12 March 1794
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Philadelphia March 12. 1794
          
          I have all along flattered myself with hopes that I might with Propriety have taken Leave of the Senate and returned home, as soon as the Roads might be settled: But such is the critical State of our public Affairs, and I daily hear Such Doctrines Advanced, and Supported by almost and sometimes quite one half of the Senate, that I shall not prevail on myself to abandon my Post. This Day the senators were equally divided upon a Question, which seemed to me to involve nothing less than Peace and War, and I was obliged to decide it, to the no small Chagrin of a Number. If this Country is involved in War, it shall not be by my fault. But if it comes either from the Malice of our Ennemies or the Imprudence of our own People it

may perhaps be found, that I shall not shrink from its Difficulties, sooner than some who now seek it in disguise. Business is now carried on with rapidity in both Houses, and I shall have a month of Severe Duty. I have not been Absent a Day. It is to be sure a Punishment to hear other Men talk five hours every day, and not be at Liberty to talk at all myself: especially as more than half I hear appears to me very young inconsiderate and inexperienced.
          The Boston Town Meeting as it terminated did a Service to the Public. If Government must be affronted or intimidated by popular Clubbs and partial Meetings of the People, it is a Pity that our Cities are not all as capable as Boston of discussing great questions. But in New York and Philadelphia there is Meeting against Meeting and Clubb against Clubb, to the Utter Confusion of the public opinion.
          It is rumoured that We are to loose two Ministers of state by resignation, but I would not have the report propagated from me.
          I Suffer many Melancholly hours on Account of my dear Mother, and as many on your Account. Your Tryal must be severe, and I often wish I were with you to chear up your Spirits and share a Part of your Cares.
          The Spring opens: The Birds sing; the Weather is fine, and all Things chearful but my thoughts about my home, and our public Prospects. Adieu my dear Partner, ever / your
          
            John Adams
          
        